Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5877 Dreyfus Strategic Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Municipal Bond Fund, Inc. August 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments152.0% Rate (%) Date Amount ($) Value ($) Alaska4.1% Alaska Housing Finance Corporation, General Mortgage Revenue (Insured; MBIA, Inc.) 6.05 6/1/39 Alaska Housing Finance Corporation, Single-Family Residential Mortgage Revenue (Veterans Mortgage Program) 6.25 6/1/35 Arizona2.6% Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 5.85 3/1/28 Arizona Health Facilities Authority, Revenue (Banner Health) 5.50 1/1/38 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.50 7/1/26 Arkansas.6% Arkansas Development Finance Authority, SFMR (Mortgage Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 1/1/32 California5.9% California, GO (Various Purpose) 5.25 11/1/27 California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 California Educational Facilities Authority, Revenue (University of Southern California) 4.50 10/1/33 7,650,000 7,242,255 California Enterprise Development Authority, Sewage Facilities Revenue (Anheuser-Busch Project) 5.30 9/1/47 1,000,000 895,090 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 6.25 12/1/09 3,750,000 a 3,990,112 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 9.00 12/1/38 2,000,000 2,005,460 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 15,290,000 b 1,701,165 Colorado3.5% Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 5.90 8/1/37 2,500,000 2,156,575 Colorado Health Facilities Authority, Revenue (American Housing Foundation I, Inc. Project) 8.50 12/1/31 1,920,000 2,004,192 Colorado Housing Finance Authority (Single Family Program) (Collateralized; FHA) 6.60 8/1/32 1,560,000 1,660,573 Northwest Parkway Public Highway Authority, Revenue 7.13 6/15/11 7,000,000 a 7,895,230 Connecticut6.8% Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 9/1/28 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 7/1/42 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 11/15/22 Mohegan Tribe of Indians of Connecticut Gaming Authority, Priority Distribution Payment Public Improvement Revenue 1/1/31 District of Columbia3.4% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 6/15/46 104,040,000 b Metropolitan Washington Airports Authority, Airport System Revenue 10/1/24 Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 9/1/11 Florida5.6% Escambia County, EIR (International Paper Company Project) 8/1/26 Florida Housing Finance Corporation, Housing Revenue (Seminole Ridge Apartments) (Collateralized; GNMA) 4/1/41 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 5,000,000 4,838,850 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 2,095,000 c 2,088,066 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/09 70,000 a 73,595 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/26 3,675,000 3,739,312 Orange County Health Facilities Authority, Revenue (Adventist Health System) 6.25 11/15/12 3,000,000 a 3,401,640 Georgia1.7% Augusta, Airport Revenue 5.45 1/1/31 2,500,000 2,083,625 Georgia Housing and Finance Authority, SFMR 5.60 12/1/32 2,090,000 2,218,848 Savannah Economic Development Authority, EIR (International Paper Company Project) 6.20 8/1/27 2,670,000 2,483,287 Idaho.1% Idaho Housing and Finance Association, SFMR (Collateralized; FNMA) 6.35 1/1/30 260,000 261,193 Illinois8.5% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.25 10/1/32 1,605,000 1,650,004 Chicago O'Hare International Airport, Special Facility Revenue (American Airlines, Inc. Project) 5.50 12/1/30 4,000,000 2,340,320 Illinois Educational Facilities Authority, Revenue (Northwestern University) 5.00 6/1/12 11,720,000 c,d 11,767,466 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) 6.13 11/15/10 5,000,000 a 5,413,200 Illinois Health Facilities Authority, Revenue (OSF Healthcare System) 6.25 11/15/09 10,900,000 a 11,539,285 Indiana1.7% Franklin Township School Building Corporation, First Mortgage Bonds 6.13 7/15/10 6,000,000 a 6,555,600 Kentucky1.0% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's Healthcare, Inc. Project) 6.13 2/1/37 4,000,000 4,067,000 Louisiana6.1% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 1,987,000 1,785,419 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 3,936,320 Saint John the Baptist Parish, Revenue (Marathon Oil Corporation Project) 5.13 6/1/37 12,000,000 10,370,880 West Feliciana Parish, PCR (Entergy Gulf States Project) 7.00 11/1/15 3,000,000 3,010,320 West Feliciana Parish, PCR (Entergy Gulf States Project) 6.60 9/1/28 4,700,000 4,701,598 Maryland2.7% Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 2,550,000 2,137,486 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins University Issue) 5.25 7/1/38 5,000,000 5,206,300 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 3,710,000 3,188,226 Massachusetts2.0% Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) 9.00 12/15/12 2,000,000 a 2,415,260 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 115,000 116,986 Massachusetts Housing Finance Agency, SFHR 5.00 12/1/31 6,000,000 5,260,380 Michigan4.4% Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 4,000,000 3,737,560 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 8,120,000 7,841,484 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 6,900,000 5,752,737 Minnesota2.8% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 11,250,000 11,005,313 Mississippi1.1% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.90 5/1/22 4,260,000 4,137,184 Missouri2.2% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (BJC Health System) 5.25 5/15/32 8,400,000 8,399,328 Nebraska.2% Nebraska Investment Finance Authority, SFMR 8.51 3/1/26 800,000 c,e 820,040 Nevada2.8% Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 3,000,000 2,565,420 Washoe County, GO Convention Center Revenue (Reno-Sparks Convention and Visitors Authority) (Insured; FSA) 6.40 1/1/10 8,000,000 a 8,457,520 New Hampshire3.6% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; MBIA, Inc.) 6.00 5/1/21 2,690,000 2,717,922 New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; MBIA, Inc.) 6.00 5/1/21 6,000,000 6,062,280 New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,400,000 5,469,336 New Jersey4.0% New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 6.25 9/15/19 4,620,000 3,781,193 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/13 10,095,000 a 11,961,061 New York5.9% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151th Series) 6.00 9/15/28 10,000,000 c,d 10,751,400 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 3,000,000 2,774,670 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.75 8/1/31 5,000,000 4,483,500 New York State Dormitory Authority, Revenue (Marymount Manhattan College) (Insured; Radian) 6.25 7/1/29 4,000,000 4,085,080 New York State Dormitory Authority, Revenue (Suffolk County Judicial Facility) 9.50 4/15/14 605,000 794,831 North Carolina1.3% North Carolina Eastern Municipal Power Agency, Power System Revenue 6.70 1/1/19 2,500,000 2,599,675 North Carolina Housing Finance Agency, Home Ownership Revenue 5.88 7/1/31 2,605,000 2,585,358 Ohio5.2% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 7,000,000 6,250,160 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 3,500,000 3,701,880 Cuyahoga County, Hospital Improvement Revenue (The Metrohealth Systems Project) 6.15 2/15/09 8,115,000 a 8,352,526 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 2,530,000 2,180,683 Oklahoma1.4% Oklahoma Development Finance Authority, Revenue (Saint John Health System) 6.00 2/15/29 2,250,000 2,294,032 Oklahoma Industries Authority, Health System Revenue (Obligated Group) (Insured; MBIA, Inc.) 5.75 8/15/09 2,895,000 a 3,027,967 Pennsylvania2.9% Allegheny County Port Authority, Special Transportation Revenue (Insured; MBIA, Inc.) 6.13 3/1/09 4,750,000 a 4,902,997 Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6.00 6/1/31 7,000,000 6,104,350 Pennsylvania Housing Finance Agency, Multi-Family Development Revenue 8.25 12/15/19 235,000 235,444 South Carolina9.5% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/12 19,000,000 a,c,d 21,337,095 Greenville Hospital System, Hospital Facilities Revenue (Insured; AMBAC) 5.50 5/1/26 7,000,000 7,262,080 Richland County, EIR (International Paper Company Project) 6.10 4/1/23 8,500,000 8,170,455 Tennessee4.6% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7.50 7/1/12 2,000,000 a 2,389,220 Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7.50 7/1/12 4,875,000 a 5,823,724 Knox County Health, Educational and Housing Facility Board, Revenue (University Health System, Inc.) 5.25 4/1/36 3,750,000 3,419,700 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 6,000,000 5,143,140 Tennessee Housing Development Agency Homeownership Program Revenue 6.00 1/1/28 1,340,000 1,355,852 Texas27.7% Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 3,000,000 3,016,470 Brazos River Harbor Navigation District, Revenue (The Dow Chemical Company Project) 5.13 5/15/33 7,300,000 6,014,835 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Facility Improvement Corporation Revenue (Learjet Inc. Project) 6.15 1/1/16 3,000,000 2,828,190 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (Insured; Radian) 6.38 10/1/10 2,500,000 a 2,734,425 Gulf Coast Industrial Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 7.00 12/1/36 5,000,000 4,099,050 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 6.38 6/1/11 7,000,000 a 7,776,020 Harris County Hospital District, Senior Lien Revenue (Insured; MBIA, Inc.) 5.25 2/15/42 5,000,000 4,957,050 Harris County-Houston Sports Authority, Third Lien Revenue (Insured; MBIA, Inc.) 0.00 11/15/31 9,685,000 b 2,279,752 Katy Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 6.13 2/15/09 10,000,000 a 10,206,000 Lubbock Housing Financing Corporation, SFMR (Collateralized: FNMA and GNMA) 6.70 10/1/30 1,065,000 1,083,606 North Texas Tollway Authority, First Tier System Revenue 5.75 1/1/40 14,705,000 14,472,808 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 6,650,000 6,438,996 Sabine River Authority, PCR (TXU Electric Company Project) 6/1/21 Texas (Veterans Housing Assistance Program) (Collateralized; FHA) 6/1/31 Texas (Veterans' Land) 12/1/30 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 7/2/24 1,000,000 e Texas Department of Housing and Community Affairs, Residential Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 7/1/33 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 8/15/42 Tomball Hospital Authority, Revenue (Tomball Regional Hospital) 7/1/25 Tyler Health Facilities Development Corporation, HR, Refunding and Improvement Bonds (East Texas Medical Center Regional Healthcare System Project) 11/1/32 Willacy County Local Government Corporation, Project Revenue 9/1/28 Virginia4.4% Henrico County Industrial Development Authority, Revenue (Bon Secours Health System) (Insured; FSA) 8/23/27 7,450,000 e Virginia Housing Development Authority, Rental Housing Revenue 6.20 8/1/24 8,520,000 8,623,859 Washington4.3% Washington Health Care Facilities Authority, Insured Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 6,000,000 6,284,160 Washington Higher Educational Facilities Authority, Revenue (Whitman College) 5.88 10/1/09 10,000,000 a 10,425,600 Wisconsin7.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 8,360,000 c,d 8,322,213 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/28 14,570,000 15,091,169 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 5,500,000 5,616,820 Total Long-Term Municipal Investments (cost $611,229,113) Short-Term Municipal Coupon Maturity Principal Investment.5% Rate (%) Date Amount ($) Value ($) North Carolina; North Carolina Education Assistance Authority, Student Loan Revenue (Insured; AMBAC and Liquidity Facility; Wachovia Bank) (cost $1,800,000) 10.20 9/7/08 1,800,000 f Total Investments (cost $613,029,113) 152.5% Liabilities, Less Cash and Receivables (4.9%) Preferred Stock, at redemption value (47.6%) Net Assets Applicable to Common Shareholders 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2008, these securities amounted to $55,086,280 or 14.1% of net assets applicable to Common Shareholders. d Collateral for floating rate borrowings. e Inverse floater securitythe interest rate is subject to change periodically. f Variable rate demand note - rate shown is the interest rate in effect at August 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. g At August 31, 2008, the fund had $104,647,379 or 26.8% of net assets applicable to common shareholders invested in securities whose payment of principal and interest is dependent upon revenues generated from health care projects. At August 31, 2008, the aggregate cost of investment securities for income tax purposes was $613,029,113. Net unrealized depreciation on investments was $17,402,362 of which $16,308,313 related to appreciated investment securities and $33,710,675 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipal Bond Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 By: /s/ James Windels James Windels Treasurer Date: October 27, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
